Citation Nr: 1726487	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  09-33 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a right knee condition, to include as secondary to service-connected bilateral pes planus with plantar fasciitis, and/or service-connected left ankle limitation of motion associated with bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1949 to March 1952 and from June 1956 to May 1958. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

In August 2016, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction for further development including, obtaining VA treatment records, and obtaining a VA examination.  By history, in July 2015 the Board reviewed the Veteran's claim and issued a decision granting service connection for a left ankle disability but denying service connection for a right knee disability on the basis of no current chronic right knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In a May 2016 Order, pursuant to a Joint Motion for Remand, the Court vacated and remanded the right knee claim to the Board for additional development and readjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the AOJ.


REMAND

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his or her claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R.
§ 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As indicated above, in May 2016 the case was vacated and remanded by the Court, because the Board failed to supply an adequate statement of reasons or bases as to why solicitation of a waiver pursuant to 38 C.F.R. § 20.1304 (c) was not necessary prior to considering the additional evidence that was submitted following the issuance of a May 2010 Supplemental Statement of the Case (SSOC).

Thereafter, the Veteran's podiatrist J.K., submitted a statement in June 2016 iterating that the Veteran has significant pes planus, with collapse of the medial arch in both feet with internal rotation of the legs.  J.K. stated that this is referred to as closed chain pronation and causes significant rotational forces on the knees over time.  As to causation, J.K. opined that the Veteran's pes planus had likely contributed to the Veteran's "chronic knee pain."  Along with submission of J.K.'s statement, the Veteran submitted a waiver of initial AOJ review in June 2016.

In accordance with the August 2016 Board Remand, the Veteran underwent a March 2017 VA examination to determine the etiology of any right knee condition.  After review of the claims file and an examination of the Veteran, the VA examiner indicated that the Veteran had no diagnosed condition on the right knee.  However, on examination the Veteran had decreased range of motion and evidence of pain on weight-bearing.

The VA examiner indicated that no diagnostic testing was conducted for the examination.  Further, the VA examiner stated that there were no radiographs for the Veteran's knees in his electronic medical records or claims file.  The VA examiner then added that the Veteran's claims of chronic right knee pain and age, made it very likely that the Veteran would have degenerative joint disease of the right knee.

Because no diagnostic testing was conducted and the VA examiner stated it was likely that testing would show degenerative changes of the right knee, the Board finds that a new examination is necessary to make a fully informed decision.  See Barr, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Additionally, the VA examiner reported that the Veteran indicated all treatment for the right knee had been done through Kaiser and that Kaiser had radiographically diagnosed DJD and he received injections for the condition.  The examiner indicated he would be happy to re-review the record after Kaiser data had been forwarded.  VA treatment records in 2010 and 2011 also make reference to the Veteran's primary care physician being a Dr. Winters at Kaiser.  An August 2015 VA treatment records notes he is "co-managed by Kaiser" and even noted a recent hospitalization at Kaiser for a period of 8 days.  An April 2017 VA treatment record noted that "he went to his Kaiser doctor and was sent to the ER for cardiac workup."  

A review of the record reflects some limited treatment records from Kaiser in 2007.  The Board notes that the Veteran was sent a VCAA letter enclosing a VA Form 21-4142 in November 2016 in connection with the prior remand.  There is no indication the Veteran provided a medical authorization after this point allowing VA to obtain updated records from Kaiser.  As this claim is being remanded to obtain a better opinion, the Veteran should be offered another opportunity to either obtain and submit the cited private treatment records, or authorize VA to obtain the same on his behalf.  The Veteran is reminded, however, that "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request full names and other contact information for any private care providers who have treated him for his knee since 2007. The request should include, but not be limited to, contact information for Kaiser Permanente, his identified private health care provider. After any necessary consent and authorization for release of medical records has been obtained, request treatment records from all parties indicated by the Veteran and associate them with the record. Any negative reply received from any requested source must be noted for the record. He should be advised that she may submit any private treatment records to VA in lieu of providing the necessary consent and authorization. 

2.  Associate any VA treatment records after October 28, 2016 with the Veteran's electronic claims file.

3.  After completion of the above-specified development.  Schedule the Veteran for an examination to determine whether there is a current right knee condition.  The examiner must have the appropriate expertise and be provided access to the electronic claims file.  The examiner must indicate review of the claims file in the examination report.

	The VA examiner should determine the most appropriate diagnostic testing for the claimed right knee condition and, unless medically contraindicated,  the appropriate diagnostic testing must be conducted prior to rendering any medical opinions.  If diagnostic testing cannot be conducted the examiner should indicate the reason.

	Following a review of the claims file, including the results of the above-specified diagnostic testing, the reviewing examiner should provide an opinion for the following questions:

(a)  Does the Veteran have a currently diagnosed right knee condition?  If so, please identify the condition with specificity.

(b)  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any current right knee condition was caused by the Veteran's service-connected bilateral pes planus with plantar fasciitis and/or left ankle limitation of motion associated with bilateral pes planus with plantar fasciitis?  The examiner must discuss the June 2016 statement from J.K.

(c)  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any current right knee condition was aggravated (i.e., worsened beyond normal progression) by the Veteran's service-connected bilateral pes planus with plantar fasciitis and/or left ankle limitation of motion associated with bilateral pes planus with plantar fasciitis?  The examiner must discuss the June 2016 statement from J.K.

The examiner must provide a rationale for each opinion given.

4.  Upon completion of the above development, the AOJ/AMC should review the claims file to ensure that all of the foregoing development has been completed.  Then, the AOJ/AMC should re-adjudicate the issue of entitlement to service connection for a right knee condition.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




